UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 26, 2009 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-768 (Commission File Number) 37-0602744 (IRS Employer Identification No.) dams Street, Peoria, Illinois (Address of principal executive offices) 61629 (Zip Code) Registrant's telephone number, including area code:(309) 675-1000 Former name or former address, if changed since last report:N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 230.425) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 * Item 7.01. Regulation FD Disclosure. Caterpillar Inc. (“Caterpillar”) is furnishing supplemental information concerning deliveries to users for its Machinery and Engines lines of business.Caterpillar sells the majority of its machinery and engines to independently owned and operated dealers and Original Equipment Manufacturers (“OEMs”) to meet the demands of their customers, the end users.Due to time delays between Caterpillar’s sales to dealers and dealers’ deliveries to end users, Caterpillar believes this information may help readers better understand Caterpillar’s business and the industries it serves.This information is based on unaudited reports provided by Caterpillar’s independent dealers and is not subject to Caterpillar’s internal controls over financial reporting.This information is furnished under this Report with the Securities and Exchange Commission.All information provided is calculated in constant dollars.Caterpillar does not undertake to update this information. Caterpillar Inc. Past 3 Months Dealer Statistics Retail Sales of Machines by marketing region for the 3-month rolling period compared with the same months of the prior year are: Dec. 08 Nov. 08 Oct. 08 Asia/Pacific DOWN 13% UP 5% UP 16% EAME* DOWN 20% DOWN 15% DOWN 9% Latin America UP 11% UP 18% UP 35% ROW* DOWN 12% DOWN 3% UP 5% North America DOWN 21% DOWN 11% DOWN 12% World DOWN 15% DOWN 6% DOWN 2% *EAME (Europe, Africa and Middle East) *ROW (rest of the world - everything except North America) Sales of Reciprocating & Turbine Engines to Retail Users & OEMs by business sector for the 3-month rolling period compared with the same months of the prior year are: Dec. 08 Nov. 08 Oct. 08 Truck & Bus DOWN 30% DOWN 8% UP 1% Electric Power UP 3% UP 19% UP 15% Industrial DOWN 7% DOWN 2% DOWN 1% Marine UP 35% UP 28% UP 18% Petroleum UP 13% DOWN 1% FLAT Total UP 6% UP 8% UP 6% Page 2 About Caterpillar Inc. For 80 years, Caterpillar Inc. has been building the world’s infrastructure and, in partnership with its worldwide dealer network, is driving positive and sustainable change on every continent. With 2007 sales and revenues of $44.958 billion, Caterpillar is a technology leader and the world’s leading manufacturer of construction and mining equipment, diesel and natural gas engines and industrial gas turbines. The Company also is a leading services provider through Caterpillar Financial Services, Caterpillar Remanufacturing Services, Caterpillar Logistics Services and Progress Rail Services. More information is available at www.cat.com. SAFE HARBOR Certain statements in this release relate to future events and expectations and as such constitute forward-looking statements involving known and unknown factors that may cause actual results of Caterpillar Inc. to be different from those expressed or implied in the forward-looking statements. In this context, words such as "will," “would,” "expect," "anticipate," “should” or other similar words and phrases often identify forward-looking statements made on behalf of Caterpillar.
